Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Preliminary Amendment
The preliminary amendment filed 4/9/2020 cancels Claims 1-31 and introduces Claims 32-51. Claims 32-51 are hereby examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 32-36, 39, 40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. U.S. PGPUB No. 2018/0364794 in view of Benson, U.S. PGPUB No. 2018/0307287.

Per Claim 32, Yi discloses a first electronic device, comprising: a key circuit comprising keys, and configured to: receive a key operation using the keys; and output a signal based on the key operation; a first Universal Serial Bus (USB) circuit coupled to the key circuit and configured for USB communication, wherein the first electronic device is configured to couple to a second electronic device (Paragraphs 6-19 generally disclose a USB-C audio and/or video player (such as a headset) is connected to a mobile terminal (such as a cell phone) via a USB-C connection. Paragraph 72 discusses the audio/video player comprising a button or toggle switch which may be pressed by a user to communicate with the mobile terminal. Paragraph 64 and Figure 4 disclose a USB-C circuit 4 of the audio/video player for communicating with the mobile terminal.). Yi further teaches the audio/video player being in a low power consumption deep sleep mode, receiving a user input at a key/button, and providing a signal to a connected mobile terminal (Paragraphs 72-74).

Yi does not specifically teach a “power delivery circuit”.

However, Benson discloses a host unit 20 connected to a supplemental function module 50 by way of USB-C bus. Benson further teaches module 50 comprising a controller 64 to facilitate communication with the host unit 20 by way of power delivery bus 70 (Paragraphs 24-29, Figure 2). Benson further teaches that the power delivery bus being used for communication purposes when the devices are in a low power mode or sleep state (Paragraphs 34, 38).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the power delivery circuit/bus teachings of Benson within the system of Yi as they are both from the same field of endeavor (USB-C device interconnection and communication), Yi discloses 
Per Claim 33, Yi discloses the first electronic device of claim 32, wherein the first electronic device is further configured to couple to the second electronic device using a Type-C interface (Paragraph 44).Per Claim 34, Yi discloses the first electronic device of claim 32 further comprising an analog-to-digital conversion circuit coupled to the key circuit and configured to convert the signal from an analog signal to a digital signal (Paragraphs 64 and 71; audio-video codec and/or A/V D/A converter).Per Claim 35, Yi discloses the first electronic device of claim 34, further comprising: a play circuit coupled to the analog-to-digital conversion circuit and configured to play an audio signal output by the analog-to-digital conversion circuit; and a collection circuit coupled to the analog-to-digital conversion circuit and configured to: collect a sound signal; and input the sound signal to the analog-to-digital conversion circuit (Paragraphs 18 and 45; Audio and/or video player may be a headset, which by definition comprises a headphone (speaker) for playing an audio signal and a microphone for collecting an audio signal.).Per Claim 36, Yi discloses the first electronic device of claim 32, wherein the first electronic device is a Type-C device, or wherein the second electronic device is a terminal device (Paragraph 44).

Per Claim 39, Yi discloses wherein after controlling the second USB circuit to power off, the method further comprises: receiving a signal from a first circuit in the first electronic device, wherein the signal is based on a key operation performed on a key circuit in the Paragraphs 6-19 generally disclose a USB-C audio and/or video player (such as a headset) is connected to a mobile terminal (such as a cell phone) via a USB-C connection. Paragraph 72 discusses the audio/video player comprising a button or toggle switch which may be pressed by a user to communicate with the mobile terminal. Paragraph 64 and Figure 4 disclose a USB-C circuit 4 of the audio/video player for communicating with the mobile terminal. Yi further teaches the audio/video player being in a low power consumption deep sleep mode, receiving a user input at a key/button, and providing a signal to a connected mobile terminal; Paragraphs 72-74).

Yi does not specifically teach a “power delivery circuit”.

However, Benson discloses a host unit 20 connected to a supplemental function module 50 by way of USB-C bus. Benson further teaches module 50 comprising a controller 64 to facilitate communication with the host unit 20 by way of power delivery bus 70 (Paragraphs 24-29, Figure 2). Benson further teaches that the power delivery bus being used for communication purposes when the devices are in a low power mode or sleep state (Paragraphs 34, 38).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the power delivery circuit/bus teachings of Benson within the system of Yi as they are both from the same field of endeavor (USB-C device interconnection and communication), Yi discloses communication when the device(s) are in a low power mode, and Benson teaches the power delivery bus allowing communication when devices are in low power modes or a sleep state. Additionally, the Power Delivery specification is a subset of the USB Type-C Specification and commonly used together.
Per Claim 40, Yi discloses the method of claim 39, further comprising: starting, by the Paragraphs 61, 71, and 72-74; Initiate wakeup based on user input on key/button.).

Per Claim 47, please refer to the above rejection of claim 32 as the limitations are substantially similar and are the rejection is equally applicable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 37, 38, 44-46, and 51 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yi et al. U.S. PGPUB No. 2018/0364794.

Per Claim 37, Yi discloses a method for reducing power consumption applied to a second electronic device (mobile terminal), wherein the second electronic device comprises a control processing circuit and a second Universal Serial Bus (USB) circuit coupled to the control processing circuit (Paragraphs 17, 44, and 50; Mobile terminal may be a device such as a cell phone or table, both of which comprise control processing circuitry.), and wherein the method comprises: determining, by the control processing circuit, that a first electronic device does not receive a service; controlling, by the control processing circuit in response to determining that the first electronic device does not receive a service, the second USB circuit to send a power-off instruction to a first USB circuit in the first electronic device, wherein the power-off instruction instructs the first USB circuit to power off; and controlling, by the control processing circuit, the second USB circuit to power off after sending the power-off instruction to the first USB (Paragraphs 6-16, 19, 22, 26 and 69-80, Figures 1 and 2).
Per Claim 38, Yi discloses the method of claim 37, wherein after controlling the second USB circuit to power off, the method further comprises: determining, by the control processing circuit, to transmit data to the first electronic device; starting, by the control processing circuit, the second USB circuit; waking up, by the second USB circuit, the first USB circuit; establishing, by the second USB circuit, a USB link to the first USB circuit; and sending, by the second USB circuit, the data to the first USB circuit over the USB link (Paragraphs 61, 71, and 72; initiate wakeup).Per Claim 44, Yi discloses the method of claim 37, wherein the second electronic device is a terminal device, or wherein the first electronic device is a Type-C device (Paragraph 44).
Per Claim 45, Yi discloses a method for reducing power consumption applied to a first electronic device (audio and/or video player), wherein the first electronic device comprises a first Universal Serial Bus (USB) circuit (Paragraph 44; USB type C), and wherein the method comprises: receiving, by the first USB circuit, a power-off instruction from a second USB circuit in a second electronic device; and performing, by the first USB circuit, a power-off operation according to the power-off instruction (Paragraphs 16, 51, 58; sleep mode).

Paragraphs 61, 71, and 72; wakeup).Per Claim 51, Yi discloses the method of claim 45, wherein the second electronic device is a terminal device, or wherein the first electronic device is a Type-C device (Paragraph 44).


Allowable Subject Matter
Claims 41-43 and 48-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Each of claims 41-43 and 48-50 distinguish over the prior art due to the limitations requiring the first USB circuit provide a response to the second USB circuit indicative of it having received the power-off instruction of the interceding claim, when considered in combination with the other existing limitations of the respective claim and interceding claims.

U.S. PGPUB No. 2020/0150976 (hereafter, Lee) discloses providing an ACK to a sleep command provided from one device to another over a USB-C protocol. However, Lee does not qualify as prior art since the earliest effective filing date of Lee is 11/13/2018.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185